Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s filing of claims 1-29 on 3/11/20 is acknowledged.  Claims 1-29 are pending and are under examination. 
No IDS was filed. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one discontinuity (claims 16, 28, 29) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19, 28 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12 rejected because “a housing forming at least a portion of a sequestration chamber” is unclear.  In light of the specification and fig. 1 of applicant’s drawings, it appears the sequestration chamber 130 forms a portion of the housing 110. 
Claims 1 and 12 are rejected because it is unclear whether the bodily fluid source, outlet and fluid collection device” in the claim language, “configured to be fluidically coupled to a bodily fluid source and an outlet configured to be fluidically coupled to a fluid collection device, are positively claimed.  The terms are claimed in the “configured to” claim language and thus, it is unclear whether the claims are intended use or functional claim terms. 
Claims 1 and 12 are rejected because “the fluid collection device exerting a suction force in at least a portion of the housing when fluidically coupled to the outlet” is unclear.  How does the claim language structurally further define the claimed apparatus?  What structural features of the fluid collection device exerts the suction force? For examination purposes, the claim language will be given the appropriate weight and interpreted as intended use and/or functional claim language. 
Claims 1 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the structural features between the actuator, inlet and the sequestration chamber to allow these features to perform the functions and/or intended use of the first and second configurations. 
Claim 1 is rejected because it is unclear how the claim language, “the flow controller having a first state in which the portion of the sequestration chamber has a first volume and a second state in which the portion of the sequestration chamber has a second volume greater than the first volume,” structurally further defines the claimed apparatus.  Is the sequestration chamber expanding? For examination purposes, the claim language will be given the appropriate weight and interpreted as intended use and/or functional claim language.
Claim 1 is rejected because it is unclear how the claim language, “the flow controller transitioning from the first state to the second state in response to the suction force and when the actuator is in the first configuration to draw an initial volume of bodily fluid into the portion of the sequestration chamber, the actuator configured to be transitioned to the second configuration after the initial volume of bodily fluid is drawn into the sequestration chamber to (1) sequester the sequestration chamber from the inlet, and (2) allow a subsequent volume of bodily fluid to flow from the inlet to the outlet in response to the suction force” structurally further defines the claimed apparatus.  What are the structural features associated with the flow controller and actuator that perform the functional and/or intended use claim language?  For examination purposes, the claim language will be given the appropriate weight and interpreted as intended use and/or functional claim language.  Claim 12, which recites similar language, is rejected for the same reason. 
Claim 2 is rejected because it is unclear how the claim language structurally further defines the claimed apparatus.  The claim begins with “when” which implies an occurrence, condition or intended use, and thus, it is unclear what features are being positively claimed and how the claim language structurally further defines the claimed apparatus. 
Claim 3 is rejected because it is unclear what structural features are being positively claimed in the “configured to” claim language. 
Claim 4 is rejected because it is unclear what structural features are being positively claimed.  Furthermore, the claim begins with “when” which implies an occurrence, condition or intended use, and thus, it is unclear what features are being positively claimed and how the claim language structurally further defines the claimed apparatus.
Claim 6 is rejected because it is unclear how the claim language structurally further defines the claimed apparatus.  What structural feature is associated with the suction force?
Claims 7-9, 11, 12, 16, 17, are rejected because the claim recites “when” which implies an occurrence, condition or intended use, and thus, it is unclear what features are being positively claimed and how the claim language structurally further defines the claimed apparatus.
Claims 16, 28 and 29 are rejected because “at least one discontinuity” is unclear.  Is this a structural feature?  
Claim 17 is rejected because the claim language does not clearly claim the structural relationship between the flow paths, inlet, outlet and actuator.  Is the first fluid flow path positioned between the sequestration chamber and inlet?
Claim 18 is rejected because because the claim language does not clearly claim the structural relationship between actuator, second fluid flow path, sequestration chamber and flow controller.  Is the actuator positioned between the second fluid flow path and the sequestration chamber?  
Claim 19 is rejected because it is unclear what structural feature(s) performs the function associated with the flow restrictor. 
Claim Interpretation
The Office asserts that terms and phrases like “configured to” constitute recitations of intended use language for purposes of examination.  The Office asserts that in the examined claims reciting such “configured to” language, the claim language that follows such recitations does not necessarily denote structure MPEP 2173.05(g).  The functional limitation was evaluated and considered, for what it fairly conveys to a person of ordinary skill in the art.  While all words in each claim are considered in judging the patentability of the claim language, including functional claim limitations, not all limitations provide a patentable distinction. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-29 are rejected under 35 U.S.C. 103 as being unpatentable over Bullington et al. (“Bullington,” US Pub. No. 2015/0011910) in view of Rogers et al. (“Rogers,” US Pub. No. 2017/0020428).  
For the rejection, please also refer to the 112 rejections above. 
As to claims 1, 12 and 20, Bullington discloses an apparatus for procuring bodily fluid samples with reduced contamination, the apparatus comprising: a housing forming at least a portion of a sequestration chamber (e.g., [0050] et seq. discloses “the fluid reservoir is disposed within the inner volume of the housing and is configured to receive and isolate a first volume of a bodily-fluid withdrawn from the patient”), the housing having an inlet configured to be fluidically coupled to a bodily fluid source and an outlet configured to be fluidically coupled to a fluid collection device (e.g., [0050] et seq. discloses “the housing has an inlet port that is configured to be fluidically coupled to a patient and an outlet port that is configured to be fluidically coupled to a sample reservoir”), the fluid collection device exerting a suction force in at least a portion of the housing when fluidically coupled to the outlet (e.g., [0099] et seq.), an actuator coupled to the housing, the actuator having a first configuration in which the inlet is in fluid communication with the sequestration chamber, and a second configuration in which the inlet is in fluid communication with the outlet and fluidically isolated from the sequestration chamber (e.g., [0073]; fig. 11, [0050] et seq. discloses "The actuator is configured to create a negative pressure in the fluid reservoir when actuated by a user"; and [0099] et seq. discloses "The negative pressure within the fluid reservoir 270 is such that the negative pressure differential introduces a suction force within the portion of the patient); and a flow controller disposed in the housing, the flow controller having a first state in which the portion of the sequestration chamber has a first volume and a second state in which the portion of the sequestration chamber has a second volume greater than the first volume, the flow controller transitioning from the first state to the second state in response to the suction force and when the actuator is in the first configuration to draw an initial volume of bodily fluid into the portion of the sequestration chamber, the actuator configured to be transitioned to the second configuration after the initial volume of bodily fluid is drawn into the sequestration chamber to (1) sequester the sequestration chamber from the inlet, and (2) allow a subsequent volume of bodily fluid to flow from the inlet to the outlet in response to the suction force (e.g., [0050] et seq. discloses "The flow control mechanism defines a first lumen and a second lumen and is disposed in the housing for rotational movement from a first configuration, in which the inlet port is placed in fluid communication with the fluid reservoir such that the bodily-fluid can flow from the inlet port, through the first lumen, and to the fluid reservoir, to a second configuration, in which the inlet port is placed in fluid communication with the outlet port such that the bodily-fluid can flow from the inlet, through the second lumen and to the outlet port.").  
Regarding claims 1, 12 and 20, Bullington does not specifically disclose a flow controller defining a portion of the sequestration chamber.  Rogers discloses in e.g., [0017] et seq., the blood sequestration device further includes a sequestration chamber connected with the inlet port and having a vent comprising an air permeable blood barrier, the sequestration chamber for receiving and sequestering a first portion of the blood sample prior to the sample needle being unsealed by the evacuated blood collection tube. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bullington by having the flow controller disposed in the sequestration portion in order to allow an initial flow directly into the sequestration chamber (see e.g., [0063] of Rogers).  Furthermore, with regard to claim 20, Bullington in view of Rogers apparatus would perform the claimed steps of the method claim because Bullington in view of Rogers discloses the claimed apparatus. See MPEP 2112.02.  
As to claim 2, see e.g., [0057] et seq. of Bullington.   
As to claims 3, 5, 6, 15, 22-23, see e.g., [0113] et seq. of Bullington.  
As to claims 4, 7, and 8 see e.g., [0070] et seq. of Bullington.  
As to claims 9, 16, 28 and 29, Bullington does not does specifically disclose at least one ridge or discontinuity.  Rogers discloses in e.g., [0093] et seq., the sequestration chamber 1508 is preferably maintained at atmospheric pressure, and includes a vent 1510 at or near a distal end of the sequestration chamber 1508. The vent 1510 includes an air permeable blood barrier 1512. FIG. 15C illustrates the blood sequestration device 1500 with the sequestration chamber 1508 filled with a first aliquot or sample of blood from the patient.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bullington by having the ridge in order to allow an initial flow directly into the sequestration chamber (see e.g., [0063] of Rogers).
As to claims 10-11, 13-14, and 21, see e.g., [0133] of Bullington.
As to claim 17, see e.g., [0144] et seq. of Bullington.
As to claim 18, see e.g., [0134] et seq. of Bullington.
As to claims 19 and 27, see e.g., [0145] et seq. of Bullington.
As to claims 24 and 26, see claim 1 above.  Bullington in view of Rogers discloses the claimed features. 
As to claim 25, see e.g., [0073] et seq. of Bullington.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        



8/13/2022